FILED
                            NOT FOR PUBLICATION                             MAR 25 2011

                                                                        MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



DAVID BROWN,                                     No. 10-15000

              Plaintiff - Appellant,             D.C. No. 1:07-cv-00556-ACK-
                                                 LEK
  v.

STATE OF HAWAII; LAURA                           MEMORANDUM *
THIELEN; NANCY MCMAHON, in her
official capacity; MELANIE CHINEN,

              Defendants - Appellees.



                   Appeal from the United States District Court
                            for the District of Hawaii
                   Alan C. Kay, Senior District Judge, Presiding

                     Argued and Submitted February 16, 2011
                               Honolulu, Hawaii


Before: TASHIMA, W. FLETCHER, and BERZON, Circuit Judges.

       David Brown appeals the district court’s grant of summary judgment to the

State of Hawaii, Melanie Chinen, and various defendants in their official

capacities. We affirm.


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
      Brown argues that Hawaii’s State Historic Preservation Division (“SHPD”)

is violating the Native American Graves Protection and Repatriation Act, 24

U.S.C. § 3001 et seq., by failing to properly inventory and care for Native

Hawaiian human remains under its control. We agree with the district court that

Brown did not meet the requirements for permanent injunctive relief because he

did not demonstrate that he faced immediate or irreparable injury. See G.C. & K.B.

Invs., Inc. v. Wilson, 326 F.3d 1096, 1107 (9th Cir. 2003); Reno Air Racing Ass’n

v. McCord, 452 F.3d 1126, 1137 n.11 (9th Cir. 2006).

      Brown also argues that the State, and Chinen in her individual capacity,

decided not to renew his contract in retaliation for his criticisms of the SHPD.

Most of Brown’s speech was made “pursuant to his official duties” and was

therefore unprotected under Garcetti v. Ceballos, 547 U.S. 410 (2006). Some of

Brown’s speech was protected, but Brown failed to controvert Chinen’s declaration

that she was unaware of the protected speech at the time she decided not to renew

Brown’s contract. Therefore, Brown’s protected speech could not have motivated

Chinen to retaliate against him. See Keyser v. Sacramento City Unified Sch. Dist.,

265 F.3d 741, 751 (9th Cir. 2001).

      Finally, Brown appeals the award of attorney’s fees to the State and Chinen.

Because Brown did not file a separate notice of appeal after the fee award was


                                          2
entered, we have no jurisdiction to review this claim. Leslie v. Grupo ICA, 198

F.3d 1152, 1160 (9th Cir. 1999).

      AFFIRMED; appeal from fee award DISMISSED.




                                         3